Exhibit 99.1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders We have audited the accompanying balance sheets ofAccelerated Acquisitions IV, Inc. (a development stage company) as of December 31, 2009 and December 31, 2008 and the related statements of operations, stockholder's deficiency and cash flows for the year ended December 31, 2009, the period from inception (April 29, 2008) to December 31, 2008 and the period from inception (April 29, 2008) to December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of(a development stage company) as of December 31, 2009 and December 31, 2008 and the results of its operations and its cash flows for the year ended December 31, 2009, the period from inception (April 29, 2008) to December 31, 2008 and the period from inception (April 29, 2008) to December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred a loss since inception, has a net accumulated deficit and may be unable to raise further equity.These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Paritz & Co, PA Paritz & Co, PA Hackensack, New Jersey March 30, 2010 Exhibit 99.1 Page 1 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders: Accelerated Acquisitions IV, Inc. I have audited the balance sheets of Accelerated Acquisitions IV, Inc. (a development stage company) as of December 31, 2010 and the related statement of operations, changes in stockholder’s equity, and cash flows for the period April 29, 2008 (date of inception) through December 31, 2010. These financial statements were the responsibility of the Company’s management.My responsibility was to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements were free of material misstatement.The Company was not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements, referred to above, present fairly, in all material respects, the financial position of Accelerated Acquisitions IV, Inc. (a development stage company) as of December 31, 2010, and the results of its operations and its cash flows for the period April 29, 2008 (date of inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has no revenues from operation, has not emerged from the development stage, and is requiring traditional financing or equity funding to commence its operating plan.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Further information and management’s plans in regard to this uncertainty were also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor, Florida March 29, 2011 Exhibit 99.1 Page 2 ACCELERATED ACQUISITIONS IV, INC. A Development Stage Company BALANCE SHEETS December 31, December 31, ASSETS (audited) (audited) CURRENT ASSETS: Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER’S EQUITY CURRENT LIABILITIES Accrued expenses $ $ Shareholder advances TOTAL LIABILITIES STOCKHOLDER’S EQUITY: Preferred stock, $.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized; 5,000,000 shares issued and outstanding at December 31, 2010 and December 31, 2009, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDER’S EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) $ $ See accompanying notes to financial statements Exhibit 99.1 Page 3 ACCELERATED ACQUISITIONS IV, INC. (A Development Stage Company) Statements of Operations (Unaudited) Fiscal Year Ended December 31, Fiscal Year Ended December 31, April 28, 2008 (Inception) through December 31, Revenues $
